DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pgs. 4-6, filed 11/15/2022, with respect to the 35 USC 103 rejection of claims 1-3 and 7 have been fully considered and are persuasive.  
As discussed and agreed upon in the October 27, 2022 interview, the amendments to independent claim 1 claims are sufficient to overcome the 35 USC 103 rejection under Oooka, Curlander, and Shida. In particular, none of Oooka, Curlander, or Shida teach or suggest “instruct the preceding first autonomous traveling vehicle to change lanes in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the identical lane, that the second priority is higher than the first priority, and that the following second autonomous traveling vehicle is faster than the preceding first autonomous traveling vehicle”. The Examiner notes that the above limitation modifies the scope of the claims and therefore necessitates further search and consideration. Accordingly, the 35 USC 103 rejection of claims 1-3 and 7 under Oooka, Curlander, and Shida is withdrawn. Upon further search and consideration, a new rejection is made in view of Oooka, Curlander, and Jumpertz.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oooka et al. (US 2018/0327029 A1), hereinafter Oooka, in view of Curlander et al. (US 10,388,155 B2), hereinafter Curlander, and in further view of Jumpertz (US 10,762,788 B2).

Regarding claim 1, Oooka teaches a server apparatus (“a traffic management center or the like”, [0031]) for controlling a plurality of autonomous (“automatic driving system”, [0029]) traveling vehicles including a preceding first autonomous traveling vehicle (“front vehicle”, [0022]) and a following second autonomous traveling vehicle (“the own vehicle”, [0022]), the server apparatus comprising:
a communication unit configured to communicate with the plurality of autonomous traveling vehicles;
Oooka teaches ([0020]): "A driving support apparatus 1 shown in FIG. 1 is installed in a vehicle (e.g. vehicles 201, 202 described later: refer to FIG. 5)... The driving support apparatus 1 includes... a communication section 30..." Oooka further teaches ([0031]): "The communication section 30 is a known unit that can perform inter-vehicle communication with at least another vehicle. It is noted that, as described in the later modification, the communication section 30 may be configured to be able to communicate with a traffic management center or the like." Since the driving support apparatus 1 is installed in more than one vehicle, communications with a traffic management center via the vehicles’ communication sections 30 would amount to communication with the plurality of autonomous traveling vehicles.
and a controller comprising at least one processor;
Oooka teaches ([0020]): "A driving support apparatus 1 shown in FIG. 1 is installed in a vehicle (e.g. vehicles 201, 202 described later: refer to FIG. 5)... The driving support apparatus 1 includes... a control section 50." Oooka further teaches ([0032]): "The control section 50 includes a known microcomputer having a CPU 51... The CPU 51 performs various processes based on a program stored in a recording medium such as the ROM 52...” Oooka even further teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka still further teaches ([0068]): "For example, when the communication sections 30 of the own vehicle and the competing vehicle can communicate with a center such as a road traffic management center, the confirmation may be done through communications with the center. In addition, in this case, the lane priority order determination process in S83 and the like may be performed in the center." While Oooka is silent regarding the particular specifications of the traffic management center, since the center is capable of performing the tasks of CPU 51 (i.e., the determination of priorities), it follows that the traffic management center would possess a similar computing component such as a CPU.
and a storage unit storing… billing charges of the plurality of autonomous traveling vehicles,
Oooka teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0043]): "In addition, when the information on whether or not the vehicle is a member of a paid club or the like allowing vehicles to run preferentially is included as the billing information of the vehicle attribute, the map may be constructed so that such a vehicle that is a member of a paid club has higher priority." Oooka even further teaches ([0032]): "The control section 50 includes a known microcomputer having a CPU 51, a ROM 52, a RAM 53... The CPU 51 performs various processes based on a program stored in a recording medium such as the ROM 52..." As such, in order to perform such calculations by CPU 51, the billing information must be stored at least temporarily in a memory (e.g., ROM 52) accessible by the CPU 51. Similarly to above, the tasks of the CPU 51 are capable of being carried out by a remote traffic management center.
retrieve the billing charges of the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle from the vehicle information table;
Oooka teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0043]): "In addition, when the information on whether or not the vehicle is a member of a paid club or the like allowing vehicles to run preferentially is included as the billing information of the vehicle attribute, the map may be constructed so that such a vehicle that is a member of a paid club has higher priority." Oooka even further teaches ([0068]): "For example, when the communication sections 30 of the own vehicle and the competing vehicle can communicate with a center such as a road traffic management center, the confirmation may be done through communications with the center. In addition, in this case, the lane priority order determination process in S83 and the like may be performed in the center." Thus, since the road traffic management center is capable of performing the tasks of CPU 51, it follows that the road traffic management center retrieves the billing information of the vehicle in order to calculate priority. 
set priorities for the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle based the retrieved on billing charges,
Oooka teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0043]): "In addition, when the information on whether or not the vehicle is a member of a paid club or the like allowing vehicles to run preferentially is included as the billing information of the vehicle attribute, the map may be constructed so that such a vehicle that is a member of a paid club has higher priority." Oooka even further teaches ([0068]): "For example, when the communication sections 30 of the own vehicle and the competing vehicle can communicate with a center such as a road traffic management center, the confirmation may be done through communications with the center. In addition, in this case, the lane priority order determination process in S83 and the like may be performed in the center." Thus, the remote road traffic management center performs the tasks of CPU 51 by determining the priorities.
the preceding first autonomous traveling vehicle having a first priority and the following second autonomous traveling vehicle having a second priority;
Oooka teaches ([0042]): "In proceeding S832, the CPU 51 reads the above various types of priority order setting information transmitted and received in S831. In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0045]): "In the succeeding S837, the CPU 5 determines whether or not the priority order calculated at the competing vehicle side and the priority order calculated in the won vehicle compete with each other… If they compete with each other… the CPU 51 calculates a priority again… In the recalculation in S839, a correction is made in which the priority of the information that differs between the competing vehicle and the own vehicle determinately is raised, to avoid the competition. For example, the correction is made in which the priority of the vehicle running in the passing lane is raised so as to be higher than that of the vehicle running in the traveling lane, the priority of the vehicle running is a lane in which the vehicle cannot continue to run in a straight line is raised, or the priority of a forward vehicle is raised when the competing vehicle and the own vehicle are in the same lane." Thus, in a situation where the vehicle cannot continue to run in a straight line, the following second autonomous traveling vehicle has a greater priority than the preceding first autonomous traveling vehicle which prevents the following second autonomous traveling vehicle from continuing to run in a straight line ahead.
determine whether the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on an identical lane;
Oooka teaches ([0022]): "It is noted that, in the present embodiment, the front detection section 11 detects, in addition to the border line 99, presence or absence of a front vehicle and an adjacent front vehicle. Here the front vehicle is a vehicle running ahead of the own vehicle and in the same lane as that in which the own vehicle runs."
compare the first priority to the second priority;
Oooka teaches ([0042]): "In proceeding S832, the CPU 51 reads the above various types of priority order setting information transmitted and received in S831. In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0045]): "In the succeeding S837, the CPU 5 determines whether or not the priority order calculated at the competing vehicle side and the priority order calculated in the own vehicle compete with each other… If they compete with each other… the CPU 51 calculates a priority again… In the recalculation in S839, a correction is made in which the priority of the information that differs between the competing vehicle and the own vehicle determinately is raised, to avoid the competition. For example, the correction is made in which the priority of the vehicle running in the passing lane is raised so as to be higher than that of the vehicle running in the traveling lane, the priority of the vehicle running is a lane in which the vehicle cannot continue to run in a straight line is raised, or the priority of a forward vehicle is raised when the competing vehicle and the own vehicle are in the same lane."
However, Oooka does not outright teach a storage unit storing a vehicle information table including a list of the plurality of autonomous traveling vehicles, and receiving traveling speeds and positional information from the preceding first of the autonomous traveling vehicle and the following second autonomous vehicle. Curlander teaches lane assignments for autonomous vehicles based on priority, comprising:
and a storage unit storing a vehicle information table including a list of the plurality of autonomous traveling vehicles…
Curlander teaches (Col. 9 lines 54-67): "The data stored in the vehicle data store 173 includes vehicle data 184… The vehicle data 184 can include any information or data about the vehicle 105 or the status of the vehicle 105 that can be used to facilitate navigation or assigning the vehicle 105 to lanes in a roadway. Vehicle data 184 can include a vehicle identifier such as, for example, a vehicle identification number (VINs) and/or other type of unique identifier used to identify the vehicle 105." Curlander further teaches (Col. 11 lines 43-61): "The autonomous vehicle controller 160 can generate a request to use the roadway as it nears the roadway managed by the roadway management system 115 or well in advance of nearing the roadway. The request can include vehicle data 184 associated with the vehicle 105..." Curlander even further teaches (Col. 3 lines 3-5): "The vehicles 105 can request usage of a portion of the roadway, and the roadway management system 115 can assign usage of a portion of the roadway to vehicles 105 in a manner that can optimize for traffic flow, safety, and other considerations." Thus, when vehicles 105 request usage of a portion of the roadway, each vehicle would send data including a vehicle identification number. In order to assign usage of a portion of the roadway to vehicles, the roadway management system 115 must at least be capable of storing a list of the vehicles so that the lanes may be properly assigned. Though Curlander does not use the term ‘table’ outright, one of ordinary skill in the art would find it trivial to represent vehicle data 184 as a table, as such an act would amount to a mere reorganization of data which already exists within vehicle data 184 (e.g., VIN, vehicle type, size, weight, velocity capabilities, etc.) into the form of a table. The Examiner notes that, since Oooka uses billing information to determine lane change priorities, one of ordinary skill in the art would be motivated to include billing charges as part of the information included in vehicle data 184. 
the controller configured to: receive traveling speeds and positional information from the preceding first of the autonomous traveling vehicle and the following second autonomous vehicle;
Curlander teaches (Col. 10 lines 4-15): "Vehicle data 184 can also include telemetry data received from the autonomous vehicle controller of the vehicle 105. The telemetry data may include… location data… system diagnostic data… For example, the system diagnostic data may include on-board diagnostic (OBD) measurement data from the vehicles 105 such as, for example... vehicle speed." FIG. 1A depicts a following vehicle 105a and a preceding vehicle 105b which is ahead of following vehicle 105a. Curlander further teaches (Col. 11 lines 43-61): "The autonomous vehicle controller 160 can generate a request to use the roadway as it nears the roadway managed by the roadway management system 115 or well in advance of nearing the roadway. The request can include vehicle data 184 associated with the vehicle 105..." Thus, vehicles operating under the jurisdiction of roadway management system 115, such as vehicles 105a and 105b, send vehicle data 184 which includes location data and vehicle speed to the roadway management system 115. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka to incorporate the teachings of Curlander to provide a storage unit storing a vehicle information table including a list of the plurality of autonomous traveling vehicles, and receiving traveling speeds and positional information from the preceding first of the autonomous traveling vehicle and the following second autonomous vehicle. Oooka and Curlander are each directed towards similar pursuits in the field of vehicle priority management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Curlander, as doing so advantageously provides the ability to assign priorities in such a manner that optimizes for traffic flow, safety, and other considerations, as recognized by Curlander (Col. 3 lines 3-5).
However, neither Oooka nor Curlander outright teach comparing the speed of the following second autonomous traveling vehicle to the speed of the preceding first autonomous traveling vehicle and instructing the preceding first autonomous traveling vehicle to change lanes in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the same lane, that the second priority is higher than the first priority, and that the following second autonomous vehicle is faster than the preceding first autonomous traveling vehicle. Jumpertz teaches a method and system for requesting and granting priority between vehicles, comprising:
compare the speed of the following second autonomous traveling vehicle to the speed of the preceding first autonomous traveling vehicle;
Jumpertz teaches (Col. 15 lines 57-63): "Line 454 shows an increasing value of a priority event with increasing difference between the desired speed and the actual speed. A requesting vehicle wishing to travel 55 mph may, for example, be willing to offer $2 for a farm tractor traveling 20 mph to pull over and let the requesting vehicle pass, but only $1 for a car traveling 45 mph to pull over and let the requesting vehicle pass."
instruct the preceding first autonomous traveling vehicle to change lanes in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the same lane, that the second priority is higher than the first priority, and that the following second autonomous vehicle is faster than the preceding first autonomous traveling vehicle.
Jumpertz teaches (Col. 5 lines 36-58): "The desired trailing vehicle path 104 has the same direction as the actual trailing vehicle path 102, but a higher speed. That is, the trailing vehicle 100 desires to travel faster than it presently does. The desired trailing vehicle path 104 intersects with the leading vehicle 150. The trailing vehicle thus cannot follow its desired path 104, and must travel at a reduced speed to not collide with the leading vehicle 150... To remedy the undesirable situation of having to travel slower than desired, a priority request message is sent from the trailing vehicle 100 to the leading vehicle 150." Jumpertz further teaches (Col. 16 line 53 - Col. 17 line 8): "FIG. 5a shows a priority event taking place in a multi-lane environment. The granting vehicle(s) are positioned in front of the requesting vehicle on the same lane… and the granting vehicle(s) grant priority to the requesting vehicle by leaving the lane. In the "before" depiction the priority requesting vehicle RV is shown approaching a granting vehicle GV1 and potential additional granting vehicle(s) GVn from behind in the same lane on a road with multiple lanes for one direction. The requesting vehicle RV is following a path... which interferes with the paths... of the granting vehicles... Vehicle sensors and/or vehicle-to-vehicle communication is used to detect and identify the vehicles involved, their absolute and/or relative position, and their speed and/or distance." Jumpertz even further teaches (Col. 17 lines 9-18): "The "after" depiction shows the result after the requesting vehicle RV has been granted priority by the granting vehicles… Here, the granting vehicles modify their path by leaving the requesting vehicle's lane… The priority requesting vehicle can continue its travel in the center lane without having to alter its path..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka and Curlander to incorporate the teachings of Jumpertz to provide comparing the speed of the following second autonomous traveling vehicle to the speed of the preceding first autonomous traveling vehicle and instructing the preceding first autonomous traveling vehicle to change lanes in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the same lane, that the second priority is higher than the first priority, and that the following second autonomous vehicle is faster than the preceding first autonomous traveling vehicle. Oooka, Curlander, and Jumpertz are each directed towards similar pursuits in the field of vehicle priority management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Jumpertz, as doing so advantageously allows for vehicles to travel at desired speeds, as recognized by Jumpertz (Col. 5 lines 36-58). Further, Jumpertz anticipates that remuneration can be given to priority granting vehicles, thereby providing benefit to both parties (Col. 15 lines 57-63) .

Regarding claim 2, Oooka, Curlander, and Jumpertz teach the aforementioned limitations of claim 1. Oooka further teaches:
the controller sets the high priority for the autonomous traveling vehicle in which a billing charge is high for a user as compared with the autonomous traveling vehicle in which the billing charge is low for the user.
Oooka teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0043]): "In addition, when the information on whether or not the vehicle is a member of a paid club or the like allowing vehicles to run preferentially is included as the billing information of the vehicle attribute, the map may be constructed so that such a vehicle that is a member of a paid club has higher priority." Oooka even further teaches ([0068]): "For example, when the communication sections 30 of the own vehicle and the competing vehicle can communicate with a center such as a road traffic management center, the confirmation may be done through communications with the center. In addition, in this case, the lane priority order determination process in S83 and the like may be performed in the center." Thus, the remote road traffic management center performs the tasks of CPU 51 by determining the priorities.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oooka, Curlander, and Jumpertz in view of Tanaka (US 2020/0086827 A1).

Regarding claim 3, Oooka, Curlander, and Jumpertz teach the aforementioned limitations of claim 1. However, neither Oooka, Curlander, nor Jumpertz outright teach instructions from the controller for the first autonomous vehicle to stop on a road shoulder. Tanaka teaches an extra-vehicular communication device, communication control method, and communication control program, comprising:
the controller instructs the preceding first autonomous traveling vehicle to stop on a road shoulder.
Tanaka teaches ([0106]): "Specifically, the autonomous driving ECU 112, for example, controls the fully autonomous driving for the own target vehicle 1 so as to travel on a road, a parking lot, or the like or stop on a designated road shoulder in accordance with an instruction from the control server 185."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka, Curlander, and Jumpertz to incorporate the teachings of Tanaka to provide instructions from the controller for the first autonomous vehicle to stop on a road shoulder. Oooka already teaches control of autonomous vehicles/automated driving in such a manner that the teachings of Tanaka are readily incorporated. One would be motivated to incorporate the teachings of Tanaka, as doing so would allow the first vehicle to instead stop on a road shoulder instead of changing lanes. This is particularly useful in a scenario where there is only one lane or it is not possible for the first vehicle to make a lane change. This advantageously allows the second vehicle priority over the first vehicle even in a scenario where a lane change maneuver is not possible. Ultimately, the implementation of stopping on a road shoulder serves to ensure the safety of the vehicle, as recognized by Tanaka ([0060]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oooka, Curlander, and Jumpertz in view of Yamamoto (US 2011/0012756 A1).

Regarding claim 7, Oooka, Curlander, and Jumpertz teach the aforementioned limitations of claim 1. However, Oooka does not outright teach including the positional information of the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle in the vehicle information table. Curlander further teaches:
the vehicle information table further includes the positional information of the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle…
Curlander teaches (Col. 10 lines 4-15): "Vehicle data 184 can also include telemetry data received from the autonomous vehicle controller of the vehicle 105. The telemetry data may include… location data." FIG. 1A depicts a following vehicle 105a and a preceding vehicle 105b which is ahead of following vehicle 105a. Thus, vehicle data 184 for the vehicle 105a and 105b would each include location data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka, Curlander, and Jumpertz to further incorporate the teachings of Curlander to provide including the positional information of the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle in the vehicle information table. Oooka, Curlander, and Jumpertz are each directed towards similar pursuits in the field of vehicle priority management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Curlander, as doing so advantageously provides the ability to assign priorities based on at least positional information in such a manner that optimizes for traffic flow, safety, and other considerations, as recognized by Curlander (Col. 3 lines 3-16).
However, neither Oooka, Curlander, nor Jumpertz outright teach including timing information about when the controller received the positional information in the vehicle information table. Yamamoto teaches a communication device, communication method, road-to-vehicle and inter-vehicle communications system, comprising:
...in association with timing information about when the controller received the positional information.
Yamamoto teaches ([0023]): "in that an in-vehicle communication control section transmits its own device position information at every predetermined period, and stores, when receiving the position information from the other communication device, the received position information in the surrounding communication device information table... together with the reception time of the position information..." Yamamoto further teaches ([0036]): "Also, the in-vehicle communication device of each of the vehicles and the roadside communication device store, in the surrounding communication device information table, the received position information of the surrounding in-vehicle and roadside communication devices are stored together with the reception time at the reception of the position information."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka, Curlander, and Jumpertz to incorporate the teachings of Yamamoto to provide including timing information about when the controller received the positional information in the vehicle information table. Incorporating the teachings of Yamamoto advantageously provides the ability to account for changes in the traveling states (i.e., changes in state over time) of the vehicles based on position information, as recognized by Yamamoto ([0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balzer et al. (US 2019/0035267 A1) teaches the establishment of priority levels of vehicles, particularly at intersections, but does not teach priority for vehicles traveling in the same lane. Stolfus (US 9,755,850 B2) teaches organizing vehicle priorities by tiers, where higher tiers have access to priority routing alternatives. However, Stolfus does not expressly teach that the billing charges are directly compared. Kurahashi (US 2019/0217861 A1) teaches a travel control device and travel control method including vehicle priority, including instructing the following second autonomous traveling vehicle to decrease the traveling speed of the following second autonomous traveling vehicle to be equivalent to the traveling speed of the preceding first autonomous traveling vehicle in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the identical lane and that the second priority is lower than the first priority (see at least [0019]). Shida (US 2013/0116909 A1) teaches instructing the speed of the following second autonomous traveling vehicle to the speed of the preceding autonomous traveling vehicle (see at least [0048] and [0055]) and instructing the following second autonomous traveling vehicle to decrease the traveling speed of the following second autonomous traveling vehicle to be equivalent to the traveling speed of the preceding first autonomous traveling vehicle in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the identical lane, that the following second autonomous traveling vehicle is faster than the preceding first autonomous traveling vehicle and that the second priority is lower than the first priority (see at least [0034], [0048] and [0055]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662